Field, J.
delivered the opinion of the Court.
The Court is of opinion and decides, that the sheriff’s return of the venire facias as to Joseph McKinney should be quashed, and the said Joseph discharged from further prosecution upon the indictment, because it does not appear from the record that the said Joseph has been indicted; and it is not competent for the Court to alter or amend the record in that respect. Cawood’s Case, 2 Va. Cas. 527, and others referred to in 3 Rob. Pr. 98.
We deem it unnecessary to decide any other question.